PER CURIAM.
The order of March 14, 1898 (misprinted 1896), related back to the date when the defendants’ motion for a new trial was argued and submitted. That was within the three years. The order, however, should simply have followed the statute. It must accordingly be modified by striking therefrom the words “within thirty days from the date of the entry of this order,” and, as thus modified, affirmed, without costs of the appeal from such order.
The order of April 20, 1898, as amended by the order of May 2, *2881898, and the order of April 25, 1898, are reversed, with $10 costs and disbursements of the appeal (one bill), and the defendants’ motion to extend the time for the payment of the costs referred to in the order of March 14, 1898, denied.